Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office action is in response to the application filed on 10/8/2020. Claim(s) 1-20 is/are pending.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 6-9, 13-16, 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Burca (US 2020/0249691 A1).
Regarding claim 1, 8, and 15, Burca teaches a method and a system for operating an autonomous vehicle (“vehicle 1 is configured for autonomous or automated driving”, para. 0049, Fig. 1), the autonomous vehicle comprising: 
a sensor (“front sensor”, Fig. 1); and 
a processor (“controller 40 may for example comprise processing unit (not shown) such as CPU….controller 40 is configured to run software and to generate control commands for controlling the actuation system of the vehicle 1”, para. 0047, Fig. 1) configured to perform the method, the method comprising: 
determining an effective observation area of the sensor, the effective observation area being affected by an extrinsic condition (“controller 40 determines a maximum detection distance D_max of the front sensor 31….The maximum detection distance D_max corresponds to a distance between the vehicle and a position of an object 3 of a specific vertical height h3 at which the object 3 can be detected. For example, in FIG. 2, the object 3 on the slope 2A ahead of the vehicle 1 cannot be detected by the front sensor 31 since it is distanced to the vehicle 1 by more than the maximum detection distance D_max of the front sensor 31 and, thus, is positioned outside of the field of view V31 of the front sensor 31”, para. 0052); 
determining an available time for performing a lane change based on the effective observation area (“controller 40 may determine a minimum detection distance D_min of the front sensor 31 and of the rear sensor 32 required for a planned driving maneuver or a current driving state of the vehicle 1….When vehicle 1 plans to overtake the second vehicle 1A it should be determined first whether lane can be changed without collision with further traffic participants”, para. 0054, see also para. 0055); and 
performing the lane change based on the available time (“actuating the vehicle 1 may comprise performing the planned driving maneuver only when the required minimum detection distance D_min is smaller than the determined maximum detection distance D_max”, para. 0055).

Regarding claims 2, 9, and 16, Burca further teaches performing the lane change when the available time is greater than a time threshold for performing the lane change (“….performing the planned driving maneuver only when the required minimum detection distance D_min is smaller than the determined maximum detection distance D_max”, para. 0055).

Regarding claims 6, 13, and 20, Burca further teaches determining an effective range of the effective observation area based on an elevation of a terrain (“controller 40 may retrieve from the map that slope 2A is in a distance d2 ahead of the vehicle 1 and comprises a positive inclination angle β”, para. 0051, Fig. 2, “maximum detection distance D_max can be determined for a known slope 2A, 2B ahead or behind of the vehicle 1”, para. 0053).

Regarding claims 7 and 14, Burca further teaches determining the effective range of the sensor using a plurality of processes and selecting a smallest effective range generated by the plurality of processes (“determining the maximum detection distance is repeated for a plurality of specific vertical heights of objects. For example, a truck comprises a greater height than a car or a pedestrian. Thus, the front and rear sensors may indeed be able to detect a truck behind the top of a hill while it is not possible to detect a pedestrian”, para. 0025).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 3-4, 10-11, 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burca (US 2020/0249691 A1) in view of Liu et al. (US 2020/0231142 A1), hereafter referred to as Liu. 
Regarding claims 3, 10, and 17, Burca does not explicitly teach wherein determining the effective observation area further comprises expanding an effective range of the effective observation area when an object is detected by the sensor at a position outside of the effective range.
However, Liu teaches a fail-operation architecture with functional safety monitors for an automated driving system, comprising:
determining an effective observation area comprising expanding an effective range of the effective observation area when an object is detected by a sensor at a position outside of the effective range (“Primary safety monitor 410 includes a monitor that dynamically determines, and adjusts, the effective sensor coverage area of sensors in sensor system 115”, para. 0062, “If the identified object is correctly located in the HD map, by correlating the distinguishable static object to a static object in the HD map, and the located and identified object is outside of the effective sensor coverage area for the sensor, then the effective sensor coverage area for the sensor can be increased at least to an area that includes the located and identified object”, para. 0065).
Both Burca and Liu teach determining an effective observation area of a sensor of a vehicle (see para. 0052 and para. 0062 of Liu). Liu further teaches expanding an effective range of a sensor when an object is detected outside of the effective range (para. 0065). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Burca with the teachings of Liu such that the field of view (FOV) of the “front sensor 31” (Fig. 1) of Burca is expanded when an object is detected outside of its FOV, as taught by Liu (para. 0065). The motivation for doing so would be to adjust “the current sensor effective sensor coverage area….based on changes in environmental conditions surrounding the ADV and sensors” (para. 0082), and because “environmental conditions can change quickly (such as dark/light, snow/not snow, rain/not rain, etc.) and, thus, continuously dynamically adjusting effective sensor coverage can lead to verifying the location of a pending object” (para. 0121), as taught by Liu. 

Regarding claims 4, 11, and 18, Burca does not explicitly teach wherein determining the effective observation area further comprises reducing an effective range of the effective observation area when a detection is not made by the sensor within a selected time interval.
However, Liu teaches a fail-operation architecture with functional safety monitors for an automated driving system, comprising:
determining an effective observation area comprising reducing an effective range of the effective observation area when a detection is not made by a sensor (“Primary safety monitor 410 includes a monitor that dynamically determines, and adjusts, the effective sensor coverage area of sensors in sensor system 115”, para. 0062, “If the distinguishable static object within the sensor data cannot be correctly located within the HD map, and another sensor correctly locates the distinguishable static object in the HD map, and the distinguishable static object is inside the current sensor's effective sensor coverage area, then the current sensor's effective sensor coverage area can be reduced by at least an amount to exclude the distinguishable static object”, para. 0065).
Both Burca and Liu teach determining an effective observation area of a sensor of a vehicle (see para. 0052 and para. 0062 of Liu). Liu further teaches reducing an effective range of a sensor when an object is not detected by the sensor (para. 0065). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Burca with the teachings of Liu such that the field of view (FOV) of the “front sensor 31” (Fig. 1) of Burca is reduced when an object is not detected by the sensor, as taught by Liu (para. 0065). The motivation for doing so would be to adjust “the current sensor effective sensor coverage area….based on changes in environmental conditions surrounding the ADV and sensors” (para. 0082), and because “environmental conditions can change quickly (such as dark/light, snow/not snow, rain/not rain, etc.) and, thus, continuously dynamically adjusting effective sensor coverage can lead to verifying the location of a pending object” (para. 0121), as taught by Liu. 
Liu does not explicitly teach wherein the determining of the effective observation area is made when a detection is not made by a sensor within a selected time interval. However, Liu further teaches that “planning module 305 plans a route segment or path segment for the next predetermined period of time such as 5 seconds. For each planning cycle, planning module 305 plans a target position for the current cycle (e.g., next 5 seconds) based on a target position planned in a previous cycle. Control module 306 then generates one or more control commands (e.g., throttle, brake, steering control commands) based on the planning and control data of the current cycle” (para. 0056). One of ordinary skill in the art would have recognized that the “dynamic[ ] adjusting” of the “sensor coverage area” (at least para. 0052 and 0065 of Liu) would similarly be occurring during “each planning cycle” (para. 0056, see also “[w]hile the autonomous vehicle 101 is moving along the route….”, para. 0041), although Liu does not explicitly disclose this. However, it would have been obvious to one of ordinary skill in the art before the effective filing date to further modify the invention of Burca in view of Liu such that the determination of “dynamically adjusting” the “sensor coverage area” (at least para. 0052 and 0065) of Liu occurs during each “planning cycle” (para. 0056), as taught by Liu. The motivation for doing so would be to adjust an effective observation area during each planning cycle of an autonomous vehicle so that the vehicle can properly generate control commands based on sensor data, as suggested by Liu (see at least para. 0054-0056).  

Claim(s) 5, 12, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burca (US 2020/0249691 A1) in view of Demir et al. (US 2021/0010814 A1), hereafter referred to as Demir, further in view of Wachter et. al (US 2020/0284887 A1), hereafter referred to as Wachter. 
Regarding claims 5, 12, and 19, Burca further teaches determining an effective range (“controller 40 determines a maximum detection distance D_max of the front sensor 31”, para. 0052).
Burca does not explicitly teach determining a coefficient of sensor uncertainty for the sensor based on a ratio of an obstructed area in a field of view of the sensor and an optimal field of view for the sensor and determining an effective range based on the coefficient of sensor uncertainty and a calibration table.
However, Demir teaches robust localization, comprising:
determining a coefficient of sensor uncertainty for a sensor based on a ratio of an obstructed area in a field of view of the sensor and an optimal field of view for the sensor (“scan matcher 104 may calculate a fitness score, a transformation probability, and a mean elevation angle and determine a scan confidence associated with the sensor scan point cloud output based on the fitness score, the transformation probability, and the mean elevation angle. The scan confidence may be calculated as a weighted sum of the fitness score, the transformation probability, and the mean elevation angle….The mean elevation angle may represent an amount of FOV blocked by obstacles surrounding the vehicle”, para. 0044, see also para. 0047-0048).
Both Burca and Demir teach an effective range of a sensor of a vehicle (see para. 0052 of Burca and para. 0039 of Demir). Demir further teaches determining a sensor uncertainty based on a ratio of an obstructed area in a field of view of the sensor and an optimal field of view for the sensor. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Burca with the teachings of Demir such that the “maximum detection distance D_max” (para. 0052) of Burca is determined based on the “scan confidence” (para. 0044), as taught by Demir. The motivation for doing so would be “[t]o increase the robustness and provide consistently smooth localization output” (para. 0044), as taught by Demir. 
Burca in view of Demir do not explicitly teach wherein the determining an effective range is further based on a calibration table.
However, Wachter teaches range calibration of light detectors, comprising:
determining an effective range based on a calibration table (“calibration system 700 may be used to calibrate the first detector 702 (e.g., to generate a set of calibration data, such as a calibration curve, to account for walk error in the first detector 702)….The actual distance between the calibration target 600 and the LIDAR device (e.g., the first detector 702 and the first transmitter 704), the waveform of the detected reflected signal, the maximum intensity of the detected reflected signal, the time derivative of the detected reflected signal, and/or an apparent distance between the LIDAR device and the calibration target 600 may be stored (e.g., in a non-transitory, computer-readable medium) for use in run-time (e.g., as a point in a set of calibration data, such as a calibration curve and/or a look-up table)….in run-time (i.e., when the LIDAR device is being used to detect unknown ranges to objects in an environment), the determined range to an object can be corrected by accounting for the error in the determined distance based on a threshold crossing of a corresponding time derivative signal and the maximum intensity of a detected reflected signal”, para. 0160).
Both Burca in view of Demir and Wachter teach determining an effective range (see para. 0052 of Burca and para. 0160 of Wachter). Wachter further teaches determining the effective range using a calibration table (para. 0160). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify in the invention of Burca in view of Demir with the teachings of Wachter such that the “maximum detection distance D_max” (para. 0052) of Burca is further determined based on “a look-up table” (para. 0160), as taught by Wachter. The motivation for doing so would be so that “in run-time…., the determined range to an object can be corrected by accounting for the error in the determined distance” (para. 0160), as taught by Wachter. 
Conclusion


The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure:  See Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMELIA VORCE whose telephone number is (313) 446-4917.  The examiner can normally be reached on Monday-Friday, 9AM-6PM, Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Antonucci can be reached at (313) 446-6519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AMELIA VORCE/               Examiner, Art Unit 3666